Title: To George Washington from George Gray, 9 December 1783
From: Gray, George
To: Washington, George


                        
                            
                            
                            Sir,
                            In General Assembly, December the 9th 1783
                        
                        In your return from the Supreme command of the Armies of the United States to private life, accept that
                            gratitude and respect which your unexampled conduct justly creates in the breasts of a free and happy people. In our own
                            names Sir, and in the names of the citizens of Pennsylvania whom we represent in General Assembly, we embrace this
                            opportunity of transmitting to posterity the just and high sense we entertain of those exalted abilities and virtues
                            which, under divine providence, have been so signally instrumental, in establishing the freedom and independence of this Country.
                            At the same time we cannot omit to acknowledge the obligations we owe to your Excellency for the inestimable legacy
                            bequeathed to your country in your circular letter, when your sword was no longer necessary for our defence, you have
                            shewn us how to preserve, by wisdom and justice, that liberty and honor which as our natural inheritance we maintained by
                            Arms. May your Excellency be long spared to this Country, and among the sweets of domestic life, may you have the happiness
                            of beholding a growing empire wise, just and united. This from our knowledge of you, we are convinced will be the most
                            acceptable return that can be made for your faithful and disinterested services to the United States and to Mankind in
                            general. Nothing less Sir, can make you happy.
                        
                            Signed by order of the House.
                            George Gray Speaker
                        
                    